Exhibit 10.32

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into between Paul A.
Rosenbaum (“Consultant”) and Rentrak Corporation, an Oregon corporation
(“Corporation”), as of April 1, 2010 (the “Effective Date”).

Consultant and Corporation agree as follows:

1. Services.

1.1 Engagement. Consultant will provide consulting services and investor
relations advice to Corporation as requested from time to time by Corporation,
not to exceed ten hours per calendar month.

1.2 Location. Consultant may perform the services under this Agreement at such
locations as Consultant may choose. Consultant will be reasonably available by
telephone during normal business hours and will keep Corporation advised of the
telephone number at which Consultant may be contacted.

2. Term. This Agreement will be effective for a term commencing on the Effective
Date and ending on the first to occur of (a) September 30, 2013, (b) termination
of this Agreement for Cause by Corporation, or (c) termination of this Agreement
for any reason by Consultant. For purposes of this Agreement, “Cause” means:
(i) a material breach of this Agreement by Consultant; (ii) Consultant’s
refusal, failure, or inability to comply with the general policies or standards
of Corporation; (iii) any act of fraud by Consultant; (iv) any act of dishonesty
by Consultant involving Corporation or its business; (v) Consultant’s conviction
of or a plea of nolo contendere to a felony; or (vi) the commission of any act
in direct or indirect competition with or materially detrimental to the best
interests of Corporation that is in breach of Consultant’s fiduciary duties to
Corporation; provided that Cause will not include any actions or circumstances
constituting Cause under (i) or (ii) above if Consultant cures such actions or
circumstances within 30 days of receipt of written notice from Corporation
setting forth the actions or circumstances constituting Cause.

3. Fees. Corporation will pay Consultant for services under this Agreement a fee
of $833 per month through September 30, 2011, and $333 per month from October 1,
2011, through September 30, 2013, payable on the last day of each calendar month
during which this Agreement is in effect. During the term of this Agreement, for
any contract or arrangement secured by Consultant on behalf of Corporation
pursuant to which Corporation is expected to receive revenue in excess of
$1,000,000 in any 12 month period, Corporation will negotiate in good faith with
Consultant a bonus, taking into account the amount and multiyear nature, if any,
of the revenues and associated expenses to be generated under the contract or
arrangement. The services that may be sold by the Consultant require
pre-approval by Corporation’s Chief Executive Officer or Chief Operating
Officer/Chief Financial Officer,

4. Expenses. Subject to prior approval by Corporation’s Chief Executive Officer
or Chief Operating Officer/Chief Financial Officer, Corporation will reimburse
Consultant for reasonable expenses actually incurred by Consultant in connection
with the business of Corporation and consistent with the Corporation’s Executive
Travel Policy which requires coach class travel for domestic air travel.
Consultant will submit to Corporation substantiation for such expenses as may be
required by Corporation.

5. Confidential Information.

5.1 Definition. “Confidential Information” is all nonpublic information relating
to Corporation or its business that is disclosed to Consultant, that Consultant
produces, or that Consultant otherwise obtains while rendering services pursuant
to this Agreement. Confidential Information also includes information received
from third parties that Corporation has agreed to treat as confidential.
Examples of Confidential Information include, without limitation, marketing
plans, customer lists or other customer information, product design and
manufacturing information, and financial information. Confidential Information
does not include any information that (i) is within the public domain other than
as a result of disclosure by Consultant in violation of this Agreement,
(ii) was, on or before the date of disclosure to Consultant, already known by
Consultant, or (iii) Consultant is required to disclose in any governmental,
administrative, judicial, or quasi-judicial proceeding, but only to the extent
that Consultant is so required to disclose and provided that Consultant takes
reasonable steps to request confidential treatment of such information in such
proceeding.

 

-1-



--------------------------------------------------------------------------------

5.2 Access to Information. Consultant acknowledges that in the course of his
employment with Corporation and in the course of rendering services pursuant to
this Agreement he has had and will have access to Confidential Information, that
such information is a valuable asset of Corporation, and that its disclosure or
unauthorized use will cause Corporation substantial harm.

5.3 Ownership. Consultant acknowledges that all Confidential Information will
continue to be the exclusive property of Corporation (or the third party that
disclosed it to Corporation), whether or not prepared in whole or in part by
Consultant and whether or not disclosed to Consultant or entrusted to his
custody in connection with rendering services pursuant to this Agreement.

5.4 Nondisclosure and Nonuse. Unless authorized or instructed in advance in
writing by Corporation, or required by law (as determined by licensed legal
counsel), Consultant will not, except as required in the course of Corporation’s
business, during or after the term of this Agreement, disclose to others or use
any Confidential Information, unless and until, and then only to the extent
that, such items become available to the public through no fault of Consultant.

5.5 Return of Confidential Information. Upon request by Corporation during or
after the term of this Agreement, Consultant will deliver immediately to
Corporation all written, stored, saved, or otherwise tangible materials
containing Confidential Information without retaining any excerpts or copies.

5.6 Duration. The obligations set forth in this Section 4 will continue beyond
the term of this Agreement and for so long as Consultant possesses Confidential
Information.

6. Independent Contractor Status. Consultant is an independent contractor, and
not an employee of Corporation. Accordingly:

6.1 Expenses. Except as provided in Section 4, Consultant will be responsible
for all expenses incurred while rendering the services, unless otherwise agreed
by Corporation.

6.2 Withholding. Corporation will not withhold from payments to Consultant any
amount that would normally be withheld from an employee’s pay. Consultant will
be solely responsible for payroll taxes and insurance premiums required by
federal, state, or local law with respect to amounts paid under this Agreement.
Consultant will comply with all reporting, payment, and withholding obligations
applicable to such payments. Consultant will indemnify Corporation against any
loss, liability, or cost (including attorney fees at trial and on appeal)
resulting from Consultant’s failure to comply with such obligations. Consultant
will maintain and provide to Corporation Consultant’s state uniform business
identification number (if any) and Consultant’s federal tax identification
number.

6.3 No Benefits. Except as provided in the Separation Agreement between
Corporation and Consultant dated March 31, 2010, Consultant will not be entitled
to receive or otherwise participate in any employee benefits that Corporation
provides to its employees. Consultant will provide all insurance for Consultant
and any employees of Consultant that is required by law.

6.4 Equipment. Consultant will furnish all equipment and materials used to
provide services, except to the extent that Consultant’s work must be performed
on or with Corporation’s equipment or materials.

6.5 Other Services. Consultant has the right to perform services for others
during the term of this Agreement provided the services are not rendered in
violation of Section 8 of this Agreement. Consultant will not be required to
devote full-time to the services required by this Agreement.

6.6 No Agency. Nothing in this Agreement creates a partnership, joint venture,
or employer-employee relationship. Consultant is not the agent of Corporation or
authorized to make any representation, contract, or commitment on behalf of
Corporation. Corporation has no right to control the means or manner by which
Consultant performs the services under this Agreement.

7. Remedies. The respective rights and duties of Corporation and Consultant
under this Agreement are in addition to, and not in lieu of, those rights and
duties afforded to and imposed upon them by law or at equity. Consultant
acknowledges that breach of Sections 5 and 8 of this Agreement will cause
irreparable harm to Corporation and agrees to the entry of a temporary
restraining order and preliminary and permanent injunction by any court of
competent jurisdiction to prevent any breach or further breach of Sections 5 and
8 of this Agreement. Such remedy will be in addition to any other remedy
available to Corporation at law or in equity.

 

-2-



--------------------------------------------------------------------------------

8. Noncompetition Covenant. For a period ending September 30, 2013, Consultant
will not, within any geographical area where Corporation engages in business:

(a) Directly or indirectly, alone or with any individual, partnership,
corporation, or other entity, become associated with, render services to, invest
in, represent, advise, or otherwise participate in any business, activity, or
enterprise which is carrying on any business competitive with the business
conducted by Corporation as of March 31, 2010;

(b) Solicit any business in competition with the business of Corporation from
any individual, firm, partnership, corporation, or other entity that is a
customer of Corporation during the 12 months immediately preceding March 31,
2010;

(c) Employ or otherwise engage, or offer to employ for Consultant or any other
person, entity, or corporation, the services or employment of any person who has
been an employee of Corporation in a managerial position during the 12 months
preceding March 31, 2010.

For purposes of this Section 8, “Corporation” means Corporation and its
subsidiaries (whether now existing or subsequently created) and their successors
and assigns.

9. Severability of Provisions. The provisions of this Agreement are severable,
and if any provision of this Agreement is held invalid or unenforceable, it will
be enforced to the maximum extent permissible, and the remaining provisions of
this Agreement will continue in full force and effect.

10. Attorney Fees. In the event a suit or action is commenced to enforce this
Agreement, the prevailing party will be entitled to recover from the other party
all costs and expenses incurred in connection with the suit or action, including
without limitation all reasonable attorney fees incurred at hearing, trial, and
on any appeal.

11. Nonwaiver. Failure of Corporation at any time to require performance of any
provision of this Agreement will not limit Corporation’s right to enforce the
provision. No provision of this Agreement or breach thereof may be waived by
either party except by a writing signed by that party. A waiver of any breach of
a provision of this Agreement will be construed narrowly and will not be deemed
to be a waiver of any succeeding breach of that provision or a waiver of that
provision itself or of any other provision.

12. Governing Law. This Agreement will be construed in accordance with the laws
of the state of Oregon, without regard to any conflicts of laws rules. Any suit
or action arising out of or in connection with this Agreement, or any breach of
this Agreement, must be brought and maintained in the Circuit Courts of the
State of Oregon. The parties hereby irrevocably submit to the jurisdiction of
such court for the purpose of such suit or action and hereby expressly and
irrevocably waive, to the fullest extent permitted by law, any claim that any
such suit or action has been brought in an inconvenient forum.

13. General Terms and Conditions. This Agreement constitutes the entire
understanding of the parties relating to Consultant’s engagement as a consultant
to Corporation and supersedes and replaces all written and oral agreements
previously made or existing by and between the parties relating to services of
Consultant. This Agreement and Consultant’s rights under this Agreement may not
be assigned or transferred by Consultant. This Agreement will inure to the
benefit of any successors or assigns of Corporation. All captions are intended
solely for convenience of reference and will in no way limit any of the
provisions of this Agreement.

 

    RENTRAK CORPORATION

/s/ Paul A. Rosenbaum

    By:  

/s/ William P. Livek

    Title:   Chief Executive Officer

 

-3-